Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
     Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
     303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
     corrections@appellate.courts.state.ak.us.



              THE SUPREME COURT OF THE STATE OF ALASKA


AHTNA, INC.,                                  )
                                              )        Supreme Court No. S-14075
             Appellant,                       )
                                              )        Superior Court No. 4FA-08-01602 CI
     v.                                       )
                                              )        OPINION
STATE OF ALASKA,                              )
DEPARTMENT OF                                 )        No. 6745 – January 18, 2013
TRANSPORTATION & PUBLIC                       )
FACILITIES,                                   )
                                              )
             Appellee.                        )
                                              )


             Appeal from the Superior Court of the State of Alaska,
             Fourth Judicial District, Fairbanks, Michael A. MacDonald,
             Judge.

             Appearances:     Howard S. Trickey and Gregory F.
             Dorrington, Jermain, Dunnagan & Owens, P.C., Anchorage,
             for Appellant. M. Leone Hatch, Assistant Attorney General,
             Fairbanks, and John J. Burns, Attorney General, Juneau, for
             Appellee.

             Before: Carpeneti, Chief Justice, Winfree and Stowers,
             Justices. [Fabe, Justice, not participating.]

             STOWERS, Justice.
I.     INTRODUCTION
              In September 1961, the U.S. Bureau of Land Management (BLM) issued
a right-of-way grant to the Alaska Department of Public Works (now the Department of
Transportation and Public Facilities) conveying a “road building material site” along the
Denali Highway with no expiration date and no rental fee. The right-of-way grant was
issued pursuant to federal statutes and subject to relevant federal highway regulations.
              After the Alaska Native Claims Settlement Act (ANCSA) was enacted in
1971,1 the United States conveyed the surface and subsurface estates encompassing the
State’s material site to Ahtna, Inc. (Ahtna), an Alaska Regional Native Corporation
created pursuant to ANCSA. The conveyance was “subject to” the “[r]ights-of-way for
Federal Aid material sites.”
              Section 14(g) of ANCSA 2 allowed the federal government to waive
administration of the rights-of-way, which BLM did in 1984. The BLM waiver stated
that the State was the grantee of the right-of-way at issue, and instead of providing an
expiration date the waiver described the term of duration of the right-of-way as
“[p]erpetual.” The waiver entitled Ahtna to “any and all interests previously held by the
United States as grantor,” but the waiver explicitly stated there were no rental or other
revenues associated with the right-of-way. The State removed material from the site
until 1988, but the State did not use material from the site for the next 20 years. The State
began using the site again in 2008.




       1
            Pub. L . No. 92-203,            85    Stat.   688   (1971)   (codified   at   43
U.S.C. §§ 1601-1629h (2006)).
       2
              Id., § 14(g), 85 Stat. at 704 (codified at 43 U.S.C. § 1613(g)).

                                            -2­                                        6745
             Ahtna demanded compensation for the removal of gravel from the material
site and directed the State to cease and desist further entry onto Ahtna lands. The State
responded that its right to remove the gravel pre-existed Ahtna’s title interest.
             The State filed suit against Ahtna, and the parties filed cross-motions for
summary judgment. The superior court granted summary judgment to the State,
concluding that the State had a valid interest in the material site right-of-way under the
Federal-Aid Highway Act, and that Ahtna could not cancel the right-of-way for nonuse
or abandonment so long as the State operated and maintained the Denali Highway.
Ahtna appeals.
             We affirm the superior court’s grant of summary judgment to the State.
II.   FACTS AND PROCEEDINGS
      A.     The State’s Material Site Right-Of-Way
             On June 6, 1960, the Department of Public Works submitted an application
to BLM for a material site easement at milepost 118.5 of the Denali Highway near
Cantwell. The State intended to use the 14-acre site to obtain gravel for highway
construction. On September 26, 1961, BLM approved the application and granted the
State a right-of-way. The grant, F-026069, listed the permitted use for the right-of-way
as “[r]oad building material site,” listed the expiration date as “[n]one,” and listed the
rental amount as “[n]one.” The grant’s map was labeled “material site easement.” The
BLM decision granting the right-of-way indicated it was issued pursuant to “Section 17




                                           -3-                                      6745

of the Federal Highway Act of November 9, 1921 (42 Stat. 216; 23 U.S.C. 18)”3 and
subject to specified federal regulations.
      B.     BLM Waives Administration Of The Material Site.
             ANCSA was enacted on December 18, 1971.4 Ahtna is one of the 13
Alaska Native Regional Corporations organized under the terms of ANCSA. Pursuant
to ANCSA, on October 23, 1981, the United States conveyed the surface and subsurface
estates encompassing certain of the State’s material site rights-of-way to Ahtna through
Interim Conveyance 443 (I.C. 443). This conveyance stated that it was “subject to” the
“[r]ights-of-way for Federal Aid material sites” and specifically listed F-026069 as one
of these rights-of-way. There are at least 61 state material sites on Ahtna’s land
including F- 026069.




      3
              42 Stat. 212 (1921) provides that the Act may be cited as the “Federal
Highway Act.” We have previously referred to the Act as the “Federal-Aid Highway
Act” in Tetlin Native Corporation v. State, 759 P.2d 528 (Alaska 1988), where we
addressed a similar material site easement granted under the Act, but under a different
federal regulation than that which is at issue in this case, as we discuss later in this
opinion. We explained in Tetlin that “[s]hortly after statehood the State of Alaska . . .
proceeded to obtain interests to material site easements or rights-of-way across land held
by the United States government. The material site easements are a source of sand and
gravel for highway construction and maintenance.” Id. at 530. We also noted that “[t]he
Federal-Aid Highway Act of 1921 was repealed by the Highway Act of August 27, 1958,
Pub. L. No. 85-767, 72 Stat. 919. However § 17 of the 1921 Act was replaced with a
near verbatim provision in the 1958 Act, 23 U.S.C. § 317 (1982).” Id. at 530 n. 2. The
parties and the superior court in this case also used the term “Federal-Aid Highway Act,”
and for purposes of consistency, we use that term in this opinion as well.
      4
           Pub. L. No. 92-203, 85 Stat. 688 (1971) (codified at 43 U.S.C.
§§ 1601-1629h (2006)).

                                            -4-                                     6745

              Section 14(g) of ANCSA addresses the preservation of existing rights on
lands conveyed to an Alaska Native Corporation and waiver of federal government
administration. It states in part:
              All conveyances made pursuant to this chapter shall be
              subject to valid existing rights. Where, prior to patent of any
              land or minerals under this chapter, a[n] easement . . . has
              been issued for the surface or minerals covered under such
              patent, the patent shall contain provisions making it subject
              to the . . . easement, and the right of the . . . grantee to the
              complete enjoyment of all rights, privileges, and benefits
              thereby granted to him. Upon issuance of the patent, the
              patentee shall succeed and become entitled to any and all
              interests of the State or the United States as . . . grantor, in
              any such . . . easements covering the estate patented . . . . The
              administration of such . . . easement shall continue to be by
              the State or the United States, unless the agency responsible
              for administration waives administration.[5]
When implementing Section 14(g) of ANCSA, the United States Department of the
Interior promulgated a regulation making waiver of administration mandatory when the
material site was entirely within the conveyance:
              Leases, contracts, permits, rights-of-way, or easements
              granted prior to the issuance of any conveyance under this
              authority shall continue to be administered by the State of
              Alaska or by the United States after the conveyance has been
              issued, unless the responsible agency waives administration.
              Where the responsible agency is an agency of the Department
              of the Interior, administration shall be waived when the
              conveyance covers all the land embraced within a lease,
              contract, permit, right-of-way, or easement, unless there is a
              finding by the Secretary that the interest of the United States



       5
              Pub. L. No. 92-203, § 14(g), 85 Stat. at 704 (codified at 43 U.S.C. §
1613(g)).

                                            -5-                                   6745
             requires continuation of the administration by the United
             States.[6]
             BLM waived its administration of all of the rights-of-way contained in
I.C. 443, including material site F-026069, on September 6, 1984. The waiver reiterated
that I.C. 443 was “subject to” rights-of-way that had been granted to the State of Alaska.
The waiver did not provide an expiration date, instead describing the rights-of-way as
“[p]erpetual.” The waiver also stated:
             Pursuant to law, the grantee is entitled to all rights, privileges,
             and benefits granted by the terms of the grants during the
             term of the grants until they expire, are relinquished, or are
             modified by mutual consent of Ahtna, Incorporated and the
             State of Alaska, Department of Transportation and Public
             Facilities.
             Ahtna, Incorporated is entitled to any and all interests
             previously held by the United States as grantor in any such
             grants within the conveyance boundaries.
             There are no rental, or other revenues associated with these
             rights-of-ways.
             The State appealed BLM’s waiver decision to the Interior Board of Land
Appeals (IBLA), arguing that BLM’s waiver of its administration of these rights-of-way
did not transfer administration of the rights-of-way to the Native Corporation. However,
in State of Alaska I, the IBLA panel majority held that even though the words “transfer”
or “assign” do not appear in Section 14(g) of ANCSA or the implementing regulations,
the “effect of such a waiver is to accomplish a transfer of [administration of outstanding
rights-of-way] to the Native corporation to which the land has been conveyed.”7 The
IBLA stated, “If [the United States] elects to waive its right of administration, that


      6
             43 C.F.R. § 2650.4-3 (1973).
      7
             State of Alaska, 86 IBLA 268, 271 (May 10, 1985) (State of Alaska I).

                                            -6-                                     6745
function must naturally flow to, and be reposed in the owner of the land. There can be
no other logical consequence.”8 The IBLA further explained:
             [S]uch waiver and resultant transfer have not in any case
             impaired or diminished the State’s “complete enjoyment” of
             its legal rights under the lease or right-of-way held by it. It
             still enjoys the same right to use the same land in the same
             manner under the same terms and conditions as before.[9]
             Administrative Law Judge Franklin D. Arness issued a vigorous dissent to
this opinion. Judge Arness argued there was “no authority” for the majority’s holding
that the waiver of administration by BLM “automatically results in a transfer of
administration of an affected lease or right-of-way to the Native corporation which has
been granted the servient estate.”10 Judge Arness asserted that because the rights-of-way
at issue were created pursuant to the Federal-Aid Highway Act, that statute’s framework
for administering the rights-of-way applied.11       Under the Act, the Secretary of
Transportation determined what lands may be appropriated as rights-of-way and material
sites, and filed a map identifying those lands with “the Secretary of the Department
supervising the administration of such lands or interests in lands” (in this case the
Department of the Interior).12 The administering Secretary in turn had to affirmatively




      8
             Id. at 272.

      9
             Id. 

      10

             Id. at 275 (Arness, ALJ, dissenting).
      11
             Id. at 276 (discussing 23 U.S.C. § 317 (1982)).
      12
             23 U.S.C. § 317 (1982).

                                           -7-                                     6745

reject the map, or else the Secretary of Transportation could transfer that land to the State
highway department.13 Further, 23 U.S.C. § 317(c) states:
              If at any time the need for any such lands or materials for
              such purposes shall no longer exist, notice of the fact shall be
              given by the State highway department to the Secretary [of
              Transportation] and such lands or materials shall immediately
              revert to the control of the Secretary of the Department from
              which they had been appropriated [here, the Department of
              the Interior].
Thus, Judge Arness concluded that the Secretary of Transportation has “primary control”
over the rights-of-way until the State notifies the Secretary that it intends to terminate the




       13
              23 U.S.C. § 317(a) and (b) (1982) stated:
              (a) If the Secretary [of Transportation] determines that any
              part of the lands or interests in lands owned by the United
              States is reasonably necessary for the right-of-way of any
              highway, or as a source of materials for the construction or
              maintenance of any such highway adjacent to such lands or
              interests in lands, the Secretary shall file with the Secretary
              of the Department supervising the administration of such
              lands or interests in lands a map showing the portion of such
              lands or interests in lands which it is desired to appropriate.
              (b) If within a period of four months after such filing, the
              Secretary of such Department shall not have certified to the
              Secretary that the proposed appropriation of such land or
              material is contrary to the public interest or inconsistent with
              the purposes for which such land or materials have been
              reserved, or shall have agreed to the appropriation and
              transfer under conditions which he deems necessary for the
              adequate protection and utilization of the reserve, then such
              land and materials may be appropriated and transferred to the
              State highway department, or its nominee, for such purposes
              and subject to the conditions so specified.

                                             -8-                                        6745

grant.14 Only then, Judge Arness reasoned, would the Secretary of the Interior have the
authority to exercise his discretion concerning the continued existence of the grant.15
The State did not appeal the IBLA decision.
              In 1987 the IBLA issued another opinion, State of Alaska II, holding that
waiver of administration of the rights-of-ways “shift[s] the forum for resolution of the
propriety of action taken in the administration of the right-of-way from Federal to State
court and bypass[es] the intermediate step of administrative adjudication by the
Department [of Interior].”16 The IBLA also determined that the Native Corporation’s
role as grantor of the rights-of-way “includ[es] the right to cancel” the grant.17 The State
did not appeal this IBLA decision, either.
       C.     Ahnta Attempts To Cancel The State’s Material Site Grant.
              In 2007 Ahtna and the State began to dispute their respective rights
regarding the material sites on Ahtna’s land. On March 30, 2007, Ahtna proposed that
the State relinquish any claim to the material sites to clear title for Ahtna. Ahtna also
asserted that it expected to receive compensation for past removal of material from the
material sites and directed the State to cease and desist entering Ahtna’s lands without
the corporation’s written consent. Ahtna wrote another cease-and-desist letter but stated
that it would sell material to the State at market rate. The State responded that the public
should not be required to pay for a right it already held and which existed before Ahtna’s
title interest was created.



       14
              State of Alaska I, 86 IBLA at 276 (Arness, ALJ, dissenting).
       15
              Id.
       16
              State of Alaska, 97 IBLA 229, 232 (May 11, 1987) (State of Alaska II).
       17
              Id.

                                             -9-                                      6745

              The State hired a third-party contractor to crush gravel from material site
F-026069 in early 2008, but Ahtna sought to prevent this work. On April 25, 2008,
Ahtna sent an “official notice of cancellation” to the State stating that all material right-
of-way grants including F-026069 were “null and void” having “expired and/or been
abandoned.” The State responded that Ahtna did not have the authority to terminate the
State’s rights and the State did not recognize the termination. Both parties agree that the
State had not used F-026069 for gravel extraction for 20 years, from 1988 to 2008.
       D.     Procedural Background
              On April 24, 2008, the State filed a complaint in the superior court against
Ahtna to quiet title and for interference with contract. The State requested that the
superior court quiet title to F-026069 in favor of the State and enter an injunction
directing Ahtna to refrain from interfering with the State’s use of the material site. Ahtna
filed a counterclaim seeking a judgment declaring the material site right-of-way null and
void and quieting title to the subsurface estate in favor of Ahtna.
              The parties filed cross-motions for summary judgment; both parties agreed
there were no genuine issues of material fact in the case. Superior Court Judge
Michael A. MacDonald granted summary judgment to the State concluding: (1) “the
State continues to hold a valid interest in Material Source Right-of-Way Grant F-026069
. . . under the Federal-Aid Highway Act;” (2) “Ahtna does not have administrative
authority over the grant;” (3) if the State intends to relinquish its interest in F-026069,
“the State must affirmatively abandon [its] interest in the grant and therefore Ahtna
cannot unilaterally revoke the State’s interest;” and (4) “the grant cannot be deemed
abandoned so long as the State operates and maintains the Denali Highway.” In reaching
its conclusion that Ahtna does not have administrative authority over the grant, the
superior court agreed with Administrative Law Judge Arness’s dissent in the IBLA case
State of Alaska I that “[t]he BLM waiver amounts to only a giving up of the

                                            -10-                                       6745

administrative authority” but “does not constitute a transfer of that authority to Ahtna.”
Ahtna appeals the superior court’s summary judgment rulings.
III.     STANDARD OF REVIEW
              We review grants of summary judgment de novo.18 We consider “whether
any genuine issue of material fact exists and whether on the established facts, the moving
party is entitled to judgment as a matter of law.”19
              Because we agree with the parties that the material facts in this case are not
in dispute, the issues presented are pure questions of law. We interpret statutes and
regulations “according to reason, practicality, and common sense, taking into account the
plain meaning and purpose of the law as well as the intent of the drafters.”20 The law in
force at the time the grant was made controls.21
IV.      DISCUSSION
              Assuming BLM’s Waiver Transferred Administrative Authority To
              Ahtna, That Authority Did Not Include The Right To Cancel The
              State’s Interest In The Material Site For Nonuse Or Abandonment
              Without Consent From The State.
              The superior court concluded that “[t]he BLM waiver amounts to only a
giving up of the administrative authority. It does not constitute a transfer of that



         18
              Dias v. State, Dep’t of Transp. & Pub. Facilities, 240 P.3d 272, 274 (Alaska
2010).
         19
              Id. (quoting Nielson v. Benton, 903 P.2d 1079, 1051-52 (Alaska 1995)).

         20
             See Monzulla v. Voorhees Concrete Cutting, 254 P.3d 341, 345 (Alaska
2011) (quoting Grimm v. Wagoner, 77 P.3d 423, 427 (Alaska 2003)).
         21
               Myers v. United States, 378 F.2d 696, 702 (Ct. Cl. 1967) (“In construing
the effect of a public grant, it is the established rule that the law in force at the ti[m]e the
grant is made governs.”).

                                             -11-                                         6745

authority to Ahtna.” The superior court explained, “Ahtna did not inherit the power or
authority to administer the right-of-way as a quasi-governmental entity.”
              Ahtna argues that under the doctrine of collateral estoppel, the IBLA
decision in State of Alaska I precludes the superior court from concluding that BLM’s
waiver did not transfer administrative authority over the State’s material site to Ahtna.
              Collateral estoppel “bars the relitigation of issues actually determined in
[earlier] proceedings.”22 Collateral estoppel is applicable where:
              (1) the party against whom the preclusion is employed was a
              party to or in privity with a party to the first action; (2) the
              issue precluded from relitigation is identical to the issue
              decided in the first action; (3) the issue was resolved in the
              first action by a final judgment on the merits; and (4) the
              determination of the issue was essential to the final
              judgment.[23]
We have recognized:
              Principles of finality may be applied to the decisions of
              administrative agencies if, after case-specific review, a court
              finds that the administrative decision resulted from a
              procedure that seems an adequate substitute for judicial
              procedure and that it would be fair to accord preclusive effect
              to the administrative decision.[24]
              For purposes of this opinion, we assume that the superior court was bound
by the IBLA’s determination in State of Alaska I under the doctrine of collateral estoppel
and that the BLM waiver constituted a transfer of administration and should have been


         22
              Jeffries v. Glacier State Tel. Co., 604 P.2d 4, 8 n.11 (Alaska 1979).
         23
              Matanuska Elec. Ass’n v. Chugach Elec. Ass’n, 152 P.3d 460, 468 (Alaska
2007).
         24
            Id. (quoting State, Child Support Enforcement Div. v. Bromley, 987 P.2d
183, 192 (Alaska 1999)).

                                           -12-                                       6745

given preclusive effect by the superior court. However, even assuming BLM’s waiver
transferred administrative authority to Ahtna, we hold that authority did not include the
power for Ahtna to cancel the right-of-way grant for nonuse or abandonment without the
State’s consent.25
      A.	    The plain language of the right-of-way grant and waiver of
             administration does not authorize Ahtna to cancel the grant for
             nonuse or abandonment without the State’s consent.
             The plain language of the grant and waiver of administration shows that
Ahtna has no authority to cancel the grant for nonuse or abandonment without the State’s
consent. The grant provided that the expiration date was “[n]one.” The waiver’s
language reinforced this when it described the right-of-way’s term as “[p]erpetual” and
stated, “[T]here are no rental, or other revenues associated with these rights-of-way.”
Most significantly, the waiver stated:
             Pursuant to law, the grantee is entitled to all rights, privileges,
             and benefits granted by the terms of the grants during the
             term of the grants until they expire, are relinquished, or are
             modified by mutual consent of Ahtna, Incorporated and the
             State of Alaska, Department of Transportation and Public
             Facilities.
(Emphasis added.) Because the right-of-way does not expire, has not been relinquished
by the State, and has not been modified by mutual consent of Ahtna and the State, the
grant does not cease to exist by nonuse or abandonment.




      25
            Ahtna’s briefing argues that Ahtna can “unilaterally cancel” the grant,
suggesting Ahtna thought it could cancel the grant without cause. Ahtna clarified in oral
argument that it only asserts it has the authority to cancel the grant for nonuse and
abandonment without the State’s consent.

                                            -13-	                                  6745
       B.	    The grant’s controlling statutes and regulations do not allow Ahtna to
              cancel the grant without the State’s consent.
              Ahtna also argues the grant is subject to regulations allowing for
cancellation without the State’s consent. The grant states that it is subject to federal
regulation “43 CFR, Part 244, Subparts A and G” as well as “[a]ll regulations” in
“[c]ircular numbers 1915, 2001, 2004, [and] 2012.” Ahtna asserts that two regulations
under 43 C.F.R. Part 244 (1955) (recodified as 43 C.F.R. Group 2800 (1971)), the
regulations applicable at the time of the grant, allow cancellation without consent. First,
Ahtna argues that 43 C.F.R. § 244.7(a), which would characterize the right-of-way as a
revocable permit subject to the discretion of an authorized officer, applies. Second,
Ahtna argues that 43 C.F.R. § 244.15(b), which allowed a cancellation of rights-of-way
by the authorized officer for abandonment or nonuse, applies.
              1.	    The State has a material site easement, not a revocable permit.
              Ahtna and the State disagree as to what kind of property interest the State
possesses. Ahtna asserts that it is a revocable permit while the State asserts it is a right-
of-way easement. 43 C.F.R. § 244.7(a) states:
              The interest granted shall consist of an easement, license, or
              permit in accordance with the terms of the applicable statute;
              no interest shall be greater than a permit revocable at the
              discretion of the authorized officer unless the applicable
              statute provides otherwise.
(Emphasis added.) While Ahtna argues that the Federal-Aid Highway Act does not
“provide[] otherwise” and therefore the grant is a revocable permit, we disagree. The
Act expressly authorized the State to determine when the right-of-way would terminate:
              If at any time the need for any such lands or materials for
              such purposes shall no longer exist, notice of the fact shall be
              given by the State highway department to the Secretary [of
              Transportation] and such lands or materials shall immediately
              revert to the control of the Secretary of the Department from

                                            -14-	                                      6745

              which they had been appropriated [here, the Department of
              the Interior].[26]
This language indicates that the Act provided a specific mechanism for ending the right-
of-way under the statute. The statute requires an affirmative act by the State rather than
leaving the fate of the right-of-way to the discretion of “the authorized officer.”27
              Further, no document related to the conveyance of the material site
characterizes the interest as a revocable permit. Rather, the plain language of the grant
and the interim conveyance to Ahtna indicates that the State has a right-of-way easement.
The phrase “right-of-way” is used in the title as well as in the text of the grant. The map
attached to the grant displaying the right-of-way along the Denali Highway characterizes
the right-of-way as a “material site easement.” I.C. 443 Paragraph 16 also states that
Ahtna’s grant of lands is subject to “Rights-of-way for Federal Aid material sites.”
              Case law also supports the conclusion that the State’s interest is a material
site easement. In Southern Idaho Conference Association of Seventh Day Adventists v.
United States, the Ninth Circuit held that a material site “appropriated by the United
States through the Department of Interior and transferred to the State of Idaho pursuant
to the provisions of 23 U.S.C. § 317” was a material site easement.28 And in Tetlin
Native Corporation v. State, we considered a material site granted to the State by the




       26
           23 U.S.C. § 317(c) (1958); see also State of Alaska I, 86 IBLA 268, 275-76
(May 10, 1985) (Arness, ALJ, dissenting) (citing and discussing 23 U.S.C. § 317(c)
(1982)).
       27
              43 C.F.R. § 2557(a) (1955).
       28
              418 F.2d 411, 415 (9th Cir. 1969).

                                           -15-                                         6745

Bureau of Indian Affairs under the Federal-Aid Highway Act to be a “material site
easement.”29 Material site F-026069 is a right-of-way easement, not a revocable permit.
              2.	    The State’s right-of-way grant cannot be canceled for nonuse or
                     abandonment.
              Under the terms of the grant, the State’s right-of-way is subject to 43 C.F.R.
§ 244.15(b) (1955), which provided:
              (b) Nonconstruction, abandonment, or nonuse. Unless
              otherwise provided by law, rights-of-way are subject to
              cancellation by the authorized officer for failure to construct
              within the period allowed and for abandonment or nonuse.[30]
              Ahtna argues that it is the authorized officer,31 and therefore has “the
discretion and authority to cancel the State’s interest in the material site for either
abandonment or nonuse.” (Emphasis in original.) The State asserts that Ahtna is not an
authorized officer. Whether Ahtna is or is not the authorized officer is irrelevant because
this regulation applies “[u]nless otherwise provided by law.”32          The Federal-Aid
Highway Act’s provision, 23 U.S.C. § 317(c) (1958), as discussed above, “otherwise . . .


       29	
              759 P.2d 528, 533 (Alaska 1988).
       30	
              43 C.F.R. § 244.15(b) (1955) (emphasis added).
      31
           While the term “authorized officer” is not explicitly defined in the Federal-
Aid Highway Act, a regulation on the delegation of authority under the Act states:
              The Administrator is authorized to redelegate any power or
              authority conferred upon him to the Commissioner or to any
              other official or employee of the Bureau of Public Roads as
              in his judgment will result in efficiency and economy in the
              effectuation of the purposes of Federal law and the
              regulations in this part.
23 C.F.R. § 1.37 (1965).
       32
              43 C.F.R. § 244.15(b).

                                           -16-	                                      6745

provide[s]” the exclusive procedure the State must follow to relinquish control of the
material site. The Act expressly authorizes the State to determine when to terminate the
right-of-way; therefore 43 C.F.R. § 244.15(b) is inapplicable here.
              Ahtna also argues that this court has previously held that a Native
Corporation has the power to terminate the State’s interest in material sites under federal
regulations. Ahtna points out that in Tetlin Native Corporation v. State, we stated that
a Native Corporation “as successor-in-interest to the Federal Government has the power
to terminate the material site easements if the State abandons or discontinues the use for
which the sites were granted.”33 But the context of the conveyance of the land containing
the material site easements to Tetlin Native Corporation was significantly different than
the circumstances of the conveyance in this case, and the regulatory authority creating
the power to terminate material site easements in Tetlin is not the authority governing the
material site easement in this case.
              In Tetlin Native Corporation, the material site easements at issue were
located on the Tetlin Native Reserve, land owned by the United States but occupied by
the Tetlin Native people.34 The land was subsequently conveyed to the Tetlin Native
Corporation under terms contained in ANCSA; the “Tetlin Native Corporation . . .
elected to receive fee simple title to its former reserve and forego participation in the
monetary settlement authorized by ANCSA.”35 In this context we said, “Tetlin as
successor-in-interest to the Federal Government has the power to terminate the material
site easements if the State abandons or discontinues the use for which the sites were



       33
              759 P.2d 528, 537 (Alaska 1988).
       34
              Id. at 530 and n.4.
       35
              Id. at 531.

                                           -17­                                      6745
granted. 25 C.F.R. § 169.20.” 36 Our citation to 25 C.F.R. §169.20 is significant. Title
25 C.F.R. § 169.20 by its own terms applies only to “[a]ll rights-of-way granted under
the regulations in this part.”37 Part 169 of Title 25 of the Code of Federal Regulations
pertains to rights-of-way over Indian lands, like the Tetlin Native Reserve. But Title 25
C.F.R. Part 169 does not apply to the Federal-Aid Highway grant in this case; rather
Title 43 C.F.R. Part 244 provides the applicable regulations, and as explained above,
because the Federal-Aid Highway Act provides otherwise, even the provisions of
43 C.F.R. § 244.15(b) pertaining to cancellation by nonconstruction, abandonment, and
nonuse do not apply. To summarize, the State’s right-of-way grant cannot be canceled
for nonuse or abandonment because the Federal-Aid Highway Act’s provisions preempt
the applicability of 43 C.F.R. § 244.15(b), and no other regulation permitting termination
for nonuse or abandonment applies.
VI.   CONCLUSION
             We AFFIRM the superior court’s grant of summary judgment to the State.




      36
             Id. at 537.
      37
             25 C.F.R. § 169.20 (2012) (emphasis added).

                                          -18­                                      6745